LUMPKIN, Vice
Presiding Judge, concurring in result.
I concur in the results reached by the Court based on stare decisis. However, I continue to interpret 22 O.S.1981, § 1230 as delineated in my dissent to Solis-Avila v. State, 830 P.2d 191, 63 OBJ 1138, 1139 (Okl.Cr.1992). See also Kay v. State, 668 *426P.2d 1150, 1152 (Okl.Cr.1983). Section 1230 only requires a finding by the judge that it is likely the property will be destroyed, moved or concealed based on the totality of the evidence presented, not a pleading to that effect.